Wiggins, J.
¶27 (dissenting) — The majority holds that Detective Kevin Sawyer violated Washington’s privacy act, chapter 9.73 RCW, when he intercepted text message communications without Daniel Lee’s or Jonathan Roden’s consent. I respectfully disagree. I would find that there was no interception because the text messages reached their intended destination without interruption.
¶28 At issue here is whether Detective Sawyer used a device to “intercept” a private communication when he perused the stored contents of Lee’s iPhone and responded to stored and incoming text messages. Resolution of this issue depends on statutory construction. The term “intercept” in RCW 9.73.030 is subject to two reasonable interpretations: a strict construction that focuses on whether the communication was acquired during transmission, and a liberal construction that focuses on whether the communication was acquired prior to the intended recipient’s cognitive receipt of the communication. Because this is a criminal statute, I would adopt the strict construction. In other words, I would find that an interception must occur during transmission. Once a communication has arrived at its intended destination, it is no longer subject to interception. This interpretation gives effect to the legislature’s intent at the time section .030 was enacted and the plain language of the statute.
ANALYSIS
¶29 Washington’s privacy statute provides, in pertinent part:
(1) Except as otherwise provided in this chapter, it shall be unlawful for any individual, partnership, corporation, associa*908tion, or the state of Washington, its agencies, and political subdivisions to intercept, or record any:
(a) Private communication transmitted by telephone, telegraph, radio, or other device between two or more individuals between points within or without the state by any device electronic or otherwise designed to record and/or transmit said communication regardless how such device is powered or actuated, without first obtaining the consent of all the participants in the communication.
RCW 9.73.030. By its terms, section .030 prohibits the use of any device to intercept or record any private communication without the prior consent of all participants. There are statutory exceptions to this prohibition, although none are at issue in the current case.3 Thus, I confine my analysis to an interpretation of section .030.
I. Rules of statutory interpretation
¶30 Our fundamental objective in construing a statute is to ascertain and carry out the legislature’s intent. State v. Sweany, 174 Wn.2d 909, 914, 281 P.3d 305 (2012); State v. J. P., 149 Wn.2d 444,450, 69 P.3d 318 (2003). When possible, the court derives legislative intent solely from the plain language enacted by the legislature, considering the text of the provision in question, related provisions, and the statutory scheme as a whole. State v. Ervin, 169 Wn.2d 815, 820, 239 P.3d 354 (2010); Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002). Where statutory language is unambiguous, we give effect to the ordinary meaning of the words in the statute. J.P., 149 Wn.2d at 450.
¶31 Our focus in the current case is the meaning of “intercept” within the context and purpose of RCW 9.73-.030. There are numerous rules of statutory construction, but of particular relevance here are (1) we should adopt the *909interpretation that best advances the perceived legislative purpose and (2) criminal statutes must be strictly construed. Bennett v. Hardy, 113 Wn.2d 912, 928,784 P.2d 1258 (1990); State v. Clark, 96 Wn.2d 686, 690, 638 P.2d 572 (1982).
II. A strict interpretation best advances the legislature’s intent at the time the provision was enacted
¶32 Our challenge in this case is to interpret a statute adopted almost 50 years ago and apply it to electronic communications devices not anticipated when the statute was passed.4 To do this, we examine the purpose of the statute, taking into account the historical background at the time it was enacted. State v. A.N.W. Seed Corp., 116 Wn.2d 39, 45, 802 P.2d 1353 (1991).
¶33 A review of the political, social, and legal atmosphere in 1967 supports the interpretation that interception occurs only during transmission of the message. When our legislature enacted RCW 9.73.030, the nation was concerned with increasing use of electronic eavesdropping, wiretapping, and informers wired to record private communications. Thus, it appears that our legislature enacted section .030 to limit the circumstances under which electronic eavesdropping and wiretapping would be permitted. “Electronic eavesdropping” refers to the “use of hidden microphones, recorders, and any other mechanical or electronic means of ongoing capturing communications, other than wiretapping (tapping into telephone conversations).” Gina Stevens & Charles Doyle, Congressional Research Serv., Privacy; An Overview of Federal Statutes Governing Wiretap*910ping and Electronic Eavesdropping CRS-1 n. 1 (2003) (emphasis added). Accordingly, “interception,” as it is used in the statute, almost certainly refers to the use of a device to listen to or capture communications during transmission.
¶34 Prior to enactment of section .030, no law prevented a Washington citizen or public officer from using electronic equipment to eavesdrop. See 1 House Journal, 40th Leg., Reg. Sess., at 2031 (Wash. 1967).5 The only statutory prohibition against eavesdropping was a 30-year-old section in the federal Communications Act of 1934 that had been interpreted by courts to proscribe wiretapping. 47 U.S.C. § 605(a) (“[n]o person not being authorized by the sender shall intercept any ... communication [by wire] and divulge or publish the existence, contents, substance, purport, effect, or meaning of such intercepted communication to any person”).6 But, section 605 did not ban the use of electronic *911devices to surreptitiously record and transmit private conversations, and it applied only in federal court proceedings. Schwartz v. Texas, 344 U.S. 199, 73 S. Ct. 232, 97 L. Ed. 231 (1952) (section 605, which bars admission of evidence obtained by means of wiretapping and intercepting telephone messages, does not apply to state court proceedings); accord State v. Jennen, 58 Wn.2d 171, 173, 361 P.2d 739 (1961).
¶35 One year before our legislature enacted RCW 9.73.030, the United States Supreme Court held that the Fourth Amendment to the United States Constitution does not protect against undercover agent interceptions or recordings of private communications. See Lewis v. United States, 385 U.S. 206, 87 S. Ct. 424, 17 L. Ed. 2d 312 (1966) (evidence obtained by recording device hidden on informant who went to defendant’s home to purchase marijuana admissible); Hoffa v. United States, 385 U.S. 293, 87 S. Ct. 408, 17 L. Ed. 2d 374 (1966) (defendant who allows confidential government informant into hotel suite cannot claim Fourth Amendment protection); Osborn v. United States, 385 U.S. 323, 87 S. Ct. 429,17 L. Ed. 2d 394 (1966) (evidence obtained from recording device placed on police informant who applied for job admissible). The Court explained that the Fourth Amendment does not protect “a wrongdoer’s misplaced belief that a person to whom he voluntarily confides his wrongdoing will not reveal it.” Hoffa, 385 U.S. at 302. Scholars at the time commented on the breadth of these decisions, pointing out that almost any secret-agent tactic could be justified under the opinions’ open-ended reasoning. Note, Judicial Control of Secret Agents, 76 Yale L.J. 994, 996 (1967) (writing that the decisions and rationale in Hoffa, Osborn, and Lewis imposed no limitations whatever on the use of police spies).
*912¶36 Simultaneously, practitioners, scholars, and policy makers vigorously debated the use of wiretapping, eavesdropping, and informers wired to record conversations. See Comment, Eavesdropping Orders and the Fourth Amendment, 66 Colum. L. Rev. 355, 355 (1966). On the one side, the practice was condemned as “ ‘dirty business’ ” and a harbinger of a police state. Id. On the other, it was seen as an effective law enforcement tool. See Michael J. Murphy, Judicial Review of Police Methods in Law Enforcement, The Problem of Compliance by Police Departments, 44 Tex. L. Rev. 939, 946 (1966) (New York city police commissioner during the 1960s states that wiretapping is one of the most effective weapons in the arsenal of law enforcement). Columbia Law Professor Alan Westin wrote in 1966:
The problem that cries out for legislation most acutely is that of wiretapping, electronic eavesdropping, and optical surveillance. At the moment, the chaotic state of existing federal and state laws and the continued legislative inaction in this area have led to public concern whether law can ever come to grips with the problem. There has been no congressional action since the passage of the Communications Act of 1934, and less than a dozen states have passed modern statutes attempting to deal with the use of physical surveillance technology.
Alan F. Westin, Science, Privacy, and Freedom: Issues and Proposals for the 1970’s, Part II: Balancing the Conflicting Demands of Privacy, Disclosure, and Surveillance, 66 Colum. L. Rev. 1205, 1223 (1966) (footnotes omitted).
¶37 In this context, the Washington State Legislature enacted RCW 9.73.030-.080. One year later, Congress passed the wiretap act (18 U.S.C. §§ 2510-2522, commonly referred to as Title III of the Omnibus Crime Control and Safe Streets Act of 1968) in response to congressional investigations and published studies finding that government agents and private individuals were wiretapping without the consent of the parties or legal sanction.
¶38 In summary, at the time section .030 was enacted, the country was concerned with electronic eavesdropping *913and wiretapping. Listening devices were becoming more available to all persons at nominal costs. Lester B. Orfield, Wiretapping in Federal Criminal Cases, 42 Tex. L. Rev. 983 (1964); see also Westin, supra (development and adoption of devices have enormously expanded the capacity of public and private authorities to place the individual under surveillance). Our state legislature was similarly concerned. See 1 House Journal at 2031.
¶39 Accordingly, “intercept” in our statute most likely refers to wiretapping and eavesdropping activities — that is, any attempt by means of any contrivance to listen to or obtain the contents of a private communication while parties are communicating. See, e.g., State v. Cory, 62 Wn.2d 371, 372, 382 P.2d 1019 (1963) (conversations between defendant and attorney were eavesdropped on through microphone installed in conference room); State v. Drew, 70 Wn.2d 793, 425 P.2d 349 (1967) (officers placed defendant and third person together in cell with hidden microphone, and through use of microphone, police learned that defendant claimed to know location of body); see also Note, Congressional Wiretapping Policy Overdue, 2 Stan. L. Rev. 744, 761 (1950) (suggesting that “wiretapping” be defined to include any attempt by means of any device to listen to the contents of a telephone message while the parties are talking).
¶40 It bears mentioning that there is no indication that our legislature was concerned with surreptitious access to stored communications. Indeed, the technology to store communications on mobile devices was largely nonexistent in 1967, making it highly unlikely, if not impossible, that the legislature could have been referring to the acquisition of electronic communications after the messages had been received and stored. Likewise, there is no indication that the legislature intended to protect an intended recipient’s ability to access a communication. To reiterate, the statute was intended to prohibit electronic eavesdropping, where the eavesdropper overhears an ongoing communication, *914regardless of whether the intended recipient receives the communication. Accordingly, “intercept” most likely refers to acquisition of a communication during transmission.
III. A strict interpretation comports with the plain meaning of “intercept” and makes clear what conduct is criminal
¶41 The majority adopts a liberal interpretation of “intercept.” It apparently reads “before arrival” broadly as meaning “before the intended recipient accesses the communication.” Because this is a criminal statute, I would adopt a strict construction. That is, I would read “before arrival” as meaning simply “before a message reaches its intended destination,” thereby providing clarity as to what actions constitute an unlawful intercept. See State v. Bell, 83 Wn.2d 383, 388, 518 P.2d 696 (1974) (in criminal cases, fairness dictates that statutes should be literally and strictly construed; courts should refrain from using possible but strained interpretations).
¶42 The statute does not define “intercept.” A nontechnical term left undefined in a statute is given its plain and ordinary meaning, as defined in a standard dictionary.7 State v. Sullivan, 143 Wn.2d 162, 174-75, 19 P.3d 1012 (2001); State v. Athan, 160 Wn.2d 354, 369, 158 P.3d 27 (2007). Thus, as the majority notes, “intercept” means to “ ‘stop . . . before arrival ... or interrupt the progress or course.’ ” Majority at 904 (alterations in original) (quoting Webster’s Third New International Dictionary 1176 (2002)).
¶43 In other words, an interception must occur “before arrival” or before a message has reached the end of its journey. The intercepting act must interrupt a message’s *915course or progress, meaning it must halt or interfere with a message while the message is moving, proceeding, or advancing from one point to another. After a message has arrived at its intended destination, there can be no interception. This is a strict construction of the statute.
¶44 By requiring that the intended recipient read or hear the message, the majority reads into the statute requirements that do not exist. Rest. Dev., Inc. v. Cananwill, Inc., 150 Wn.2d 674, 682, 80 P.3d 598 (2003) (“court must not add words where the legislature has chosen not to include them”). There are also practical difficulties inherent in focusing on the intended recipient’s cognitive receipt. There is no assurance that a recipient will ever open and read a message. Some missives are discarded immediately upon receipt, some are left unopened indefinitely, and some arrive in an indiscernible or corrupted condition. It is also possible that a recipient will receive a message but be unable to understand, read, or hear the message due to language barriers or physical or mental disability. Thus, RCW 9.73.030’s prohibition against intercepting and recording understandably focuses on a defendant’s actions, as opposed to outcomes that may be outside a defendant’s control.
¶45 To make clear what conduct is criminal, I would interpret the statute strictly to prohibit the acquisition or diversion of communications during transmission. Notably, this case arises under Title 9 RCW, titled “Crimes and Punishments.” Any person who intercepts, records, or divulges private communications without the consent of the communicating parties is guilty of a misdemeanor. See RCW 9.73.030, .080. The majority would hold that Detective Sawyer is guilty of a misdemeanor for reading and responding to the text messages. I cannot agree.
¶46 Indeed, adopting the majority’s reasoning, any passerby who happens upon a lost or misplaced cell phone violates the privacy act if, during the time he or she possesses the phone, the phone receives a text and the *916possessor happens to see the incoming message. And hapless is the concerned citizen who proactively sends a message to a stored contact in an effort to return the phone to its rightful owner, for he or she has almost certainly committed a misdemeanor. See RCW 9.73.080; see also City of Seattle v. Fuller, 177 Wn.2d 263, 270, 300 P.3d 340 (2013) (constructions that yield unlikely, absurd, or strained consequences must be avoided).
¶47 The majority’s broad interpretation would reach activity that is not clearly covered by the statute. I would not expect an ordinary citizen to read “intercept” as including the act of acquiring a communication after it has reached its intended destination. “Criminal statutes must be construed in the manner in which an ordinary citizen would understand their terms.” State v. Johnson, 179 Wn.2d 534, 563, 315 P.3d 1090 (2014) (Wiggins, J., dissenting); State v. Shipp, 93 Wn.2d 510, 515-16, 610 P.2d 1322 (1980) (citing Winters v. New York, 333 U.S. 507, 515, 68 S. Ct. 665, 92 L. Ed. 840 (1948)); City of Seattle v. Pullman, 82 Wn.2d 794, 797, 514 P.2d 1059 (1973). We should not hold persons criminally liable where it is not clear what is forbidden; we cannot require citizens to puzzle out the meaning of obscure language in a statute. Thus, I would adopt a strict interpretation of the statute and require that the interception occur before arrival, during transmission.8
*917IV. Related provisions support a strict interpretation
¶48 Other provisions of chapter 9.73 RCW indicate that the legislature did not intend to criminalize accessing an electronic communication after it had reached its intended destination. RCW 9.73.020, which by its terms also applies after a communication has reached its destination, prohibits opening “any sealed message, letter or telegram intended for another person . ...” But, the legislature clearly intended this provision to apply to tangible documents, as opposed to electronic communications. This provision was enacted in 1909, long before the advent of text message technology. Moreover, section .020 refers to letters and telegrams, which are tangible objects, not digitally stored and displayed missives. When the legislature acted to protect private electronic communications, it adopted entirely different language, prohibiting recording and intercepting, instead of prohibiting opening sealed messages. RCW 9.73.030. Thus, I find the majority’s letter analogy unconvincing and would instead construe section .030 as prohibiting the acquisition of private communications during transmission.
CONCLUSION
¶49 I would strictly construe section .030 and find that there was no interception because the detective viewed and responded to text messages after the texts had arrived at their intended destination — the iPhone. This interpretation of “intercept” considers the purpose of the statute, the plain language enacted by the legislature, related provisions, and the statutory scheme as a whole at the time it was enacted. *918To conclude, I find no violation of Washington’s privacy act. And, I would find no violation of state or federal constitutional provisions because Roden lacks standing to challenge the alleged search of Lee’s iPhone. See State v. Hinton, 179 Wn.2d 862, 882, 319 P.3d 9 (2014) (J.M. Johnson, J., dissenting). Thus, I would affirm Roden’s conviction.
¶50 For these reasons, I dissent.
Madsen, C.J., and Owens and J.M. Johnson, JJ., concur with Wiggins, J.

 This case potentially implicates RCW 9.73.090(2) and RCW 9.73.230(1), provisions that specifically allow law enforcement officers to intercept and record private conversations concerning controlled substances under certain circumstances. But because the parties do not brief these issues, I will not address them.


 Today, many, if not most, Americans use text messages to communicate with each other. Yet when it comes to protecting the privacy of these messages, courts struggle to apply outdated statutes to the realities of this new technology. I share the concern of the First, Ninth, and Eleventh Circuits about the judicial interpretation of a statute written prior to the widespread usage of a technology in a case involving purported interceptions of a communication using that technology. See In re Pharmatrak, Inc. Privacy Litig., 329 F.3d 9, 21 (1st Cir. 2003); United States v. Steiger, 318 F.3d 1039, 1047 (11th Cir. 2003); Konop v. Haw. Airlines, Inc., 302 F.3d 868, 874 (9th Cir. 2002).


 The House Journal reports that Representative Backstrom asked, “I have continuously offered my objections because of eavesdropping. Do we have it clear that this bill precludes eavesdropping?” Representative Heavey responded, “Right now we have no laws that prevent eavesdropping. Somebody can eavesdrop if they have the equipment to do it. This law prevents them from doing it, but it does permit, in rare instances with court approval, the prosecuting attorney or attorney general to eavesdrop or tap lines. I also want to point out that this in no way circumvents the federal laws of wiretapping because they take precedence over our laws.” 1 House Journal at 2031.


 The issue of wiretapping reached the United States Supreme Court in Olmstead v. United States, 277 U.S. 438, 48 S. Ct. 564, 72 L. Ed. 944 (1928), overruled in part by Katz v. United States, 389 U.S. 347, 88 S. Ct. 507,19 L. Ed. 2d 576 (1967). Olmstead was a Seattle bootlegger whose Prohibition Act conviction was the product of a federal wiretap. By a five-to-four vote, the Court held that the tapping was not a search or seizure in violation of the Fourth Amendment, as there was no seizure of anything tangible and there was no entry on the premises of the defendants. Id. at 466. Chief Justice William H. Taft, writing for the majority, pointed out that Congress was free to provide protection, which the Constitution did not. Id. at 465. In the post-Olmstead period, there were at least seven bills introduced in Congress aimed at limiting the use of wiretapping. H.R. 4139, 71st Cong., 1st Sess. (1929); H.R. 5416, 71st Cong., 1st Sess. (1929); S. 6061, 71st Cong., 3d Sess. (1931); H.R. 23, 72d Cong. 1st Sess. (1932); H.R. 5305 72d Cong., 1st Sess. (1932); H.R. 9893, 72d Cong., 1st Sess. (1932); S. 1396, 72d Cong., 1st Sess. (1932); Robert Baronsky, Recent Federal Case, 36 Wash. L. Rev. 93, 95 (1961). None passed. In 1934, Congress passed the federal Communications Act, which expanded the Radio Act of 1927’s proscription against intercepting and divulging radio communications so as to include intercepting and divulging radio or wire communications. See 47 U.S.C. § 605. The federal Communications Act *911neither expressly condemned law enforcement interceptions nor called for the exclusion of wiretap evidence, but it was interpreted by courts to encompass both. Nardone v. United States, 302 U.S. 379, 58 S. Ct. 275, 82 L. Ed. 314 (1937); Weiss v. United States, 308 U.S. 321, 60 S. Ct. 269, 84 L. Ed. 298 (1939).


 “Intercept” in RCW 9.73.030 is likely a technical term. Because technical terms are not readily susceptible to dictionary definitions, I do not agree that it is appropriate to discern the meaning of a technical term by referencing its dictionary definition. See Tingey v. Haisch, 159 Wn.2d 652, 658, 152 P.3d 1020 (2007) (when technical term used, term should be given its technical meaning rather than general dictionary meaning). But even adopting the dictionary definition, the majority’s interpretation is incorrect.


 The federal electronic communications privacy act defines “intercept” as the “aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device.” 18 U.S.C. § 2510(4). Like our statute, this definition does not explicitly require that an intercept occur during transmission. However, federal courts have interpreted the term “intercept” to mean any acquisition of a communication “ ‘contemporaneous with transmission.’ ” Theofel v. Farey-Jones, 359 F.3d 1066,1077-78 (9th Cir. 2004) (no interception when defendant gained unauthorized access to plaintiff’s e-mails, which were already delivered and stored electronically (quoting Konop, 302 F.3d at 878 (fraudulent access to stored communication does not constitute an “interception”; interception requires access contemporaneous with transmission))); Steve Jackson Games, Inc. v. U.S. Secret Serv., 36 F.3d 457, 461-62 & n.7 (5th Cir. 1994) (Congress did not intend for “interception” to apply to e-mail stored on an electronic bulletin board); United States v. Meriwether, 917 F.2d 955, 959-60 (6th Cir. 1990) (access to stored information through the use of another’s pager does not constitute an “interception”); United States v. Reyes, 922 F. Supp. 818, *917836-37 (S.D.N.Y. 1996) (same); Wesley Coll. v. Pitts, 974 F. Supp. 375, 385 (D. Del. 1997) (no “interception” occurs when the contents of electronic communications are acquired unless contemporaneous with their transmission); Cardinal Health 414, Inc. v. Adams, 582 F. Supp. 2d 967,979-81 (M.D. Tenn. 2008) (same); see also Adams v. City of Battle Creek, 250 F.3d 980, 982 (6th Cir. 2001) (use of a “ ‘clone’ ” or duplicate pager to simultaneously receive the same message as a target pager is an “interception”); Brown v. Waddell, 50 F.3d 285, 294 (4th Cir. 1995) (same).